     Case 4:18-cv-04359 Document 1-1 Filed in TXSD on 11/16/18 Page 1 of 6



                                        Exhibit A
                           (Executed Process in the State Action)

        Citation Evidencing Service on Defendant Pinnacle Health Facilities XV,LP d/b/a
        Brookhollow Heights Transitional Center via Certified Mail

2.      Return Certified Mail Green Card Indicating Service on Defendant Pinnacle Health
        Facilities XV,LP d/b/a Brookhollow Heights Transitional Center Via Certified Mail




~~.zz.~Yci~7iEZ:~
     Case 4:18-cv-04359 Document 1-1 Filed in TXSD on 11/16/18 Page 2 of 6




FPDOCS 34718654.1
               Case 4:18-cv-04359 Document 1-1 Filed in TXSD on 11/16/18 Page 3 of 6
                        "~o~ o~ ~a9~ o~l~-a C~~,~
                                            CAUSE N0.      201815673
                                                                                                              PZ
                                            RECEIPT N0.                                        75.00          CTM
                                                     **********                                TR # 73471906
 PLAINTIFF: GRIFFIN, LORIS                                                       In The   339th
         vs.                                                                     Judicial District Court
 DEFENDANT: PINNACLE HEALTH FACILITIES XV LP (D/B/A BROOKHOLLOOW                 of Harris County, Texas
 HEIGHTS                                                                         334TH DISTRICT COURT
                                                                                 Houston, TX        f
                                        CITATION (CERTIFIED)
 THE STATE OF TEXAS
 County of Harris


 T0: PINNACLE HEALTH FACILITIES XV LP (D/B/A BROOKHOLLOW HEIGHTS
     TRANSITIONAL CENTER) (A LIMITED PARTNERSHIP)
     BY SERVING ITS REGISTERED AGENT ROBERT•J RIEK

    5500   W PLAZA PARKWAY SUITE 2010       PLANQ    TX     75093
    Attached is a copy of PLAINTIFF'S ORIGINAL PETITION



This instrument was filed on the 9th day of March, 2018, in th                           cited cause number
and court. The instrument attached describes the claim againsF,

     YOU HAVE BEEN SUED, You may employ an attorney. If you                  your attorney do not file a
written answer with the District Clerk who issued this ci~                    by 10:00 a.m on the Monday
next following the expiration of 20 days after you were                      this citation and petition,
a default judgment may be taken against you.

TO OFFICER SERVING:
      This citation was issued on 12th day of March\~~~18, under my hand and
seal of said Court.

                                                          ~~`JJ

                                                                    i~l4~~a:.tJe..i.L.

Issued at request of:                                               CHRIS DANIEL, District Clerk
HARDMON, GREGORY COLLINS                                            Harris County, Texas
PO BOX 8055                                                         201 Caroline, Houston, Texas 77002
HOUSTON, TX 77288                                                   (P.O. Box 4651, Houston, Texas 77210)
Tel: (214) 243-9526
Bar No.: 24074357                                                 Generated By: THOMAS, LISA        BE9//10900374


                                             'S RET~RN BY MAILING
Came to hand the           day of    ~(1V                                         and executed by
mailing to Defendant certified m~'~1~ return         ceipt requested, restricted delivery, a true
copy   of   this    citation     tocfether          ith   an   attached   copy   of
 PLAINTIFF'S ORIGINAL PETITION ~
to the following addressee at a~l~ress:
                                ~C

                            (~~                 ADDRESS

                           ;i                   Service was executed in accordance with Rule 106
(a)ADDRESSEE                                         (2) TRCP, upon the Defendant as evidenced by the
                                                      return receipt incorporated herein and attached
                                                      hereto at
               Case 4:18-cv-04359 Document 1-1 Filed in TXSD on 11/16/18 Page 4 of 6
                            ~o~~~.~ o~~ o~'~~
                                          CAUSE NO.           201815673


                                          RECEIPT N0.                                  75.00       CTM
                                                     ******'"***                       TR # 73971905
 PLAINTIFF: GRIFFIN, LORIS                                                   In The   334th
         vs.                                                                 Judicial District Court
 DEFENDANT: PINNACLE HEALTH FACILITIES XV LP (D/B/A BROOKHOLLOOW             of Harris County, Texas
 HEIGHTS                                                                     334TH DISTRICT COURT
                                                                             Houston, TX
                                         CITATION (CERTIFIED)
 THE STATE OF TEXAS
 County of Harris


 T0: PINNACLE HEALTH •FACILITIES XV LP (D/B/A BROOKHOLLOW HEIGHTS
     TRANSITIONAL CENTER) (A LIMITED PARTNERSHIP)
     BY SERVING ITS REGISTERED AGENT ROBERT J RIEK

     5500   W PLAZA PARKWAY SUITE 2010     PLANO         TX   75093
     Attached is a copy of PLAINTIFF'S ORIGINAL PETITION                     ,~~,
                                                                            ~~
                                                                            S;
 This instrument was filed on the 9th day .of March, 2018, in the~~ove cited cause number
 and court. The instrument attached describes the claim agains~~u.

     YOU HAVE BEEN SUED, You may employ. an attorney. If yo~,~your attorney do not file a
written answer with the Da.strict Clerk who issued this cin by 10:00 a.m on the Monday
next following the expiration of 20 days after you were se ed this citation and petition,
a default judgment may be taken against you.           ~~0

TO OFFICER SERVING:                                                 ,(~~'
      This citation was issued on 12th day of March~~~lf 8, under my hand and
seal of said Court.



                                            T{~,,.....1
                                           OJ                 ~~
                                                               O~


Issued at request of:                    p~ E            i Z~    CHRIS DANIEL, District Clerk
HARDMON, GREGORY COLLINS                 ~,~ 1       ~  '.`r~    Harrzs County, Texas
PO BOX 8055                                d
                                           ~S          ~.~ti}   201 Caroline, Houston, Texas 77002
HOUSTON, TX 77288                                   g'~,.'~      (P.O. Box 4651, Houston, Texas 77210)
Tel: (214) 293-9526                       ° ~~ '"~
Bar No.: 24074357                        ~~O'~'~MM«w~M        Generated By: THOMAS, LISA BE9//10900374


                                     ~~~~tK'S RETURN BY MAILING
Came to hand the         day of      ~~1~                                  and executed by
mailing to Defendant certified maa'l;return receipt requested, restricted delivery, a true
copy   of   this    citation    Ogether     with   an   attached   copy   of
 PLAINTIFF`S ORIGINAL PETITION ~~,
                                5
to the following addressee at ~a~,~'ress:
                             ~C
                            ~~o~
                            ~)~                  ADDRESS
                          .~~
                         ~~
                         ~_.                     Service was executed in. accordance with Rule 106
(a)ADDRESSEE                                        {2} TRCP, upon the Defendant as evidenced by the
                                                     return receipt incorporated herein and attached
                                                     hereto at
     Case 4:18-cv-04359 Document 1-1 Filed in TXSD on 11/16/18 Page 5 of 6




FPDOCS 34718654.1
Case 4:18-cv-04359 Document 1-1 Filed in TXSD on 11/16/18 Page 6 of 6



                                                       a




               A GomplebB items~~~~      3.                             A. ax
               ■ Prtnt your nam        dress on ths reverse                                                      ~
                 so that we can      the card to you.                                                             ~~
               ■ Attach this    to the back of th9 mailpiece,                              by     Name)      G. Gate of Den
                 or on tt~e      pace permits.                                                        ..(.,, • , 7i ~,~
               1. Artfde           to                                           depwaz3r               from tbam 1? D Yes
                            v
                                                                        .. ~f Y~$•81'n91'd8QV81y/8 1858 SOW:         ~ NO

                   P       CLE HEALTH fACIlIT1E5 XV LP(DBA   •,~•
                                                              .          .. + ~ '.'
              BR          LOW HEIGHTS TRAN5ITIONAI CENTER)BY
            '          NG 175 REGISTEREp AGENT ROBERT J RIEK
            ~O         55pp W pIAZA PARKWAY SURE Y010
                                PLANO,TX 75093


     ~ ; llllllill lllllllllllli llli lllllllllllllllllill
                     9590 9402 1973 6123 3654 17
                                                                    o                                      a~
                                                                    a        ~~,y                             M~a~am~
               2 Article Number(1Fansfelfiom servloe ~ebelJ         o c~oueocon try             c~ea vmvery o s~rwaaeoo~ano~~
                   716 Ob~Q Q001 t~732 69Q8                                     ~~r
                                                                                ~
                                                                                ,ry                       ~
               Ps Form 3811,duly 2015~7~o~oz-000-eons                                                    oomeatta Ream apt ;
             ~- - -



                                                                                                 RECORpER'S MEMORANDUM
                                                                                                 Th1s tns~rument is of poor quat~,
                                                                                                      at the Mme oftmegfn8.
